Title: To Thomas Jefferson from Tench Coxe, 5 August 1808
From: Coxe, Tench
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia August 5th. 1808
                  
                  The account of the death of the late worthy collector of this port will probably reach you with this letter. I hope you will excuse me for submitting my name as a candidate for the office. Having before had the honor to make such an address, I will not trespass upon your valuable time by presenting to your consideration the grounds of my respectful application. I will confine myself to the remark that the enlightened rivalship of foreign nations, the fair & sound adjustment of the competition between our foreign commerce and domestic arts and trades, the maitenance of a correct course of agricultural prosperity by the aid of the merchants and the manufacturers and the protection of the port revenues by the mild power of practical knowledge in the officer are most respectfully submitted to your consideration as matters of peculiar importance in the anxious situation of our country, and of the civilized world. 
                  I have the honor to remain with perfect respect yr. mo. obedt. & hum. Servt.
                  
                     Tench Coxe 
                     
                  
               